DETAILED ACTION
This office action is in response to communication filed on 02/08/2021.  Terminal Disclaimer has been filed and approved. Claim 1 has been canceled. Claims 2-21 are pending on this application.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Kibune Pub. No. 2010/0226421. 
Fig. 1 of Kibune discloses an integrated circuit (3), comprising: an interface  (2) to be coupled to receive a signal that is conveyed via a signal channel (signal channel of 2); an adjustable resolution (paragraph 0023) analog-to-digital converter (31) to receive the signal via the interface (2); adjustable feed-forward equalization circuitry (32; see Fig. 3) that amplifies (37 in Fig. 3B) signal content (Un(0)) in Fig. 3B) to receive, from the ADC (31), a first digital number (digital number output from ADC 31) representing the signal (signal from 2) and to produce a second digital number (digital number from 32) based at least in part of response filtering (32) of a plurality of digital numbers (digital numbers output from ADC 31) previously received from the ADC (ADC 31); and a logic (34) to select a first resolution of the ADC (31). 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: an adjustable resolution feed-forward equalization circuitry to produce a second digital number based at least in part on a digital finite impulse response filtering; logic to select a second resolution of the adjustable resolution feed-forward equalization circuitry.
With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach: adjustable resolution feed-forward equalization circuitry that to produce a second variable resolution digital value based at least in part on a digital finite impulse 
With respect to claim 16, in addition to other elements in the claim, prior art considered individual or combination does not teach an adjustable resolution feed-forward equalization circuitry to produce a second digital number based at least in part on a digital finite impulse response filtering; logic to select a second resolution of the adjustable resolution feed-forward equalization circuitry. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/11/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845